
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24


January 15, 2008

Gerald Bruce
3465 Byron Drive
P.O. Box 783
Doylestown, PA 18901

Dear Gerald:

        The purpose of this Separation Agreement ("Agreement") is to confirm the
terms of your separation of employment from NitroMed, Inc. ("NitroMed" or "the
Company"),(1) The date of your actual separation shall be deemed to be the
"Separation Date". The economic benefits to be provided to you under this
Agreement are contingent on your agreement to and compliance with the provisions
of this Agreement, including your signing of this Agreement.

        1.     Separation.    Your employment with NitroMed will separate on
March 15, 2008 (the "Separation Date"). You acknowledge that from and after the
Separation Date you shall have no authority to represent yourself as an employee
or agent of NitroMed, and you agree not to represent yourself in the future as
an employee or agent of NitroMed.

        2.     Prior Agreements.    The parties acknowledge that: (i) you are a
participant in the NitroMed, Inc. Executive Severance Benefit Plan, as amended,
(the "Executive Severance Plan") the terms of which are set out in related
Summary Plan Description, a copy of which is attached hereto as Exhibit A; and
(ii) that you are party to a Change of Control Agreement (the "Change of Control
Agreement"), a copy of which is attached hereto as Exhibit B, the terms of both
agreements being incorporated herein by reference. You acknowledge and agree
that should you voluntarily terminate your employment (except for a "Good
Reason" termination as that term is defined in the Change of Control Agreement)
prior to the designated Separation Date, or should you be terminated from
employment for "cause" as that term is defined in either the Executive Severance
Benefit Plan or the Change of Control Agreement, as applicable, then you shall
not be entitled to any of the severance or other economic benefits provided for
in such agreements, nor shall you otherwise have any entitlement to any form of
severance pay or other economic benefits. Notwithstanding the foregoing, should
there be a Change of Control as that term is defined in the Change of Control
Agreement subsequent to the Separation Date but prior to December 31, 2008, then
NitroMed shall provide you with the economic benefits otherwise provided for in
Section 4.2(a)(i).

        3.     Other Benefits.    NitroMed further agrees to continue to pay for
a housing allowance on terms previously agreed to through June, 2008, such
amount to be paid on a monthly basis. Pursuant to a letter dated April 3, 2006
NitroMed also agrees to pay you a one time cash payment of $30,000 to help
offset future relocation costs.

        4.     Acknowledgements.    You acknowledge and agree that this
Agreement and the Transition Pay and Benefits to be provided to you are not
intended to, and shall not constitute a severance plan and shall confer no
benefit on anyone other than NitroMed and you. You acknowledge and agree that
any Transition Pay and Benefits provided for herein are contingent on your
execution and compliance with this Separation Agreement. You further acknowledge
that except for: (i) any earned and unpaid regular salary for services performed
through the Separation Date, (ii) 2007 bonus in an amount to be determined
solely by NitroMed and (iii) accrued and unused vacation pay earned through the
Separation Date which shall be paid on or about the Separation Date, you have
been paid and provided all wages, vacation pay, holiday pay and any other form
of compensation or up to the Separation Date and except as otherwise described
above.

--------------------------------------------------------------------------------

(1)Except for the obligations set forth in Section 2 which shall be solely the
obligations of NitroMed, Inc., whenever the term NitroMed is otherwise used in
this Agreement (including, without limitation, Section 7), it shall be deemed to
include NitroMed, Inc. and any and all of its divisions, affiliates and
subsidiaries and all related entities, and its and their directors, officers,
employees, agents, successors and assigns.

--------------------------------------------------------------------------------



        5.     Unemployment Benefits.    If you remain unemployed at the
conclusion of the Transition Period, you may seek unemployment benefits (from
the applicable state depending on your location) as a result of the termination
of your employment from NitroMed. Decisions regarding eligibility for and
amounts of unemployment benefits are made by the applicable state unemployment
agency, not by NitroMed. NitroMed agrees to provide any and all requested or
necessary documents to enable you to seek unemployment benefits, and further
agrees that it will not take a position that would interfere with your ability
to obtain unemployment benefits as a result of the cessation of your employment
with NitroMed.

        6.     Stock.    Your entitlement, if any, to exercise stock options
and/or to shares of stock are governed solely and exclusively by the NitroMed's
Amended and Restated 2003 Stock Incentive Plan and related stock option and
restricted stock agreements, and any agreements signed by you in connection with
the same. Except as may be provided therein, you acknowledge and agree that you
do not now have, and will not in the future have, rights to vest in any other
stock options under any stock option plan (of whatever name or kind) or to
acquire and/or purchase any NitroMed stock pursuant to any plans or agreements
that you participated in or were eligible to participate in during your
employment with NitroMed.

        7.     Other Agreements By You.

        (i)    You will promptly return to NitroMed all property and documents
of NitroMed in your custody and possession. You hereby reaffirm your obligations
set forth in the NitroMed, Inc. Inventions and Non-Disclosure Agreement
previously executed between NitroMed and you (a copy of such agreement is being
provided to you concurrently with this Agreement), which agreement is
incorporated herein by reference. You further agree to abide by any and all
common law and/or statutory obligations relating to the protection and
non-disclosure of NitroMed's trade secrets and/or confidential and proprietary
documents and information.

        (ii)   You agree that from and after the Separation Date, you will make
yourself available to NitroMed, upon reasonable notice, either by telephone or,
if NitroMed believes necessary, in person to assist NitroMed in any matter
relating to the services performed by you during your employment with NitroMed
including, but not limited to, transitioning your duties. You further agree that
you will cooperate fully with NitroMed in the defense or prosecution of any
claims or actions now in existence or which may be brought or threatened in the
future against or on behalf of NitroMed, including any claim or action against
its directors, officers and employees. Your cooperation in connection with such
claims or actions shall include, without limitation, your being available to
meet with NitroMed to prepare for any proceeding, to provide truthful
affidavits, to assist with any audit, inspection, proceeding or other inquiry,
and to act as a witness in connection with any litigation or other legal
proceeding affecting NitroMed. NitroMed will reimburse you for all reasonable,
documented, out-of-pocket expenses incurred by you in cooperating with NitroMed
pursuant to this Section 7. You further agree that should an individual
representing a party adverse to the business interests of NitroMed (including,
without limitation, anyone threatening any form of legal action against
NitroMed) contact you (directly or indirectly), you will promptly (within
48 hours) inform Matthew Ebert of NitroMed, of that fact.

        (iii)  You agree that except for your obligations under this Section 7,
all information relating in any way to the subject matter of this Agreement,
including the existence and provisions of this Agreement, will be held
confidential by you and will not be publicized or disclosed to any person (other
than an immediate member of your family or your legal counsel, accountant or
financial advisor, provided that any such individual to whom disclosure is made
shall be bound by these confidentiality obligations), other than a state or
federal tax authority or government agency to which disclosure is mandated by
applicable state or federal law. You further agree that you will not make any
statements that are disparaging about or adverse to the business interests of
NitroMed (including its directors, officers, and employees) or which are
intended to harm the reputation of

2

--------------------------------------------------------------------------------






NitroMed including, but not limited to, any statements that disparage any
product, service, finances, capability or any other aspect of the business of
NitroMed.

        Your breach of any obligation contained in this Section 7 will
constitute a material breach of this Agreement.

        8.     Release of Claims.    You further hereby acknowledge and agree
that by signing this Agreement, you are waiving your right to assert any form of
legal claim against NitroMed (as defined in footnote no. 1 to this Agreement) of
any kind whatsoever from the beginning of time through and including the
Separation Date or the Effective Date, whichever is later. Your waiver and
release is intended to bar any form of legal claim, charge, complaint or any
other form of action (jointly referred to as "Claims") against NitroMed seeking
any form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys' fees and any other costs) against NitroMed up through and including
the Separation Date or the Effective Date, whichever is later. You understand
that there could be unknown or unanticipated Claims resulting from your
employment with NitroMed and the termination thereof and agree that such Claims
are intended to be, and are, included in this waiver and release.

        Without limiting the foregoing general waiver and release, you
specifically waive and release NitroMed from any Claims arising from or related
to your employment relationship with NitroMed or the termination thereof,
including without limitation: (i) Claims under any state (including, without
limitation, Massachusetts or any other state where you worked for NitroMed) or
federal discrimination statute (including but not limited to the Age
Discrimination in Employment Act, the Americans With Disabilities Act, Title VII
of the Civil Rights Act of 1964), fair employment practices or other employment
related statute, regulation or executive order, as each may have been amended
through the date on which you sign this letter agreement); (ii) Claims under any
other state (including, without limitation, Massachusetts or any other state
where you worked for NitroMed) or federal employment related statute (including
but not limited to the Worker Adjustment and Retraining Notification [WARN]
Act), regulation or executive order (as they may have been amended through the
date on which you sign this letter agreement) relating to wages, hours or any
other terms and conditions of employment; (iii) Claims under any state
(including, without limitation, Massachusetts or any other state where you
worked for NitroMed) or federal common law theory; and (iv) any other Claim
arising under other state or federal law.

        Notwithstanding the foregoing, this Section 8 will not release NitroMed
from any obligation expressly set forth in this Agreement or with respect to
distributions not yet made to you under the terms of NitroMed's 401(k) Savings
Plan.

        It is NitroMed's desire and intent to make certain that you fully
understand the provisions and effects of this Agreement. To that end, you have
been encouraged and given the opportunity to consult with legal counsel for the
purpose of reviewing the terms of this Agreement. Because you are over 40 years
of age, you are granted specific rights under the Older Workers Benefit
Protection Act (OWBPA), which prohibits discrimination on the basis of age. The
release set forth in this Section 8 is intended to release any rights you may
have against NitroMed alleging discrimination on the basis of age. Consistent
with the provisions of OWBPA, you are being provided with certain information,
in the chart provided to you concurrently with this Agreement, pertaining to the
ages and job titles of employees who are affected and who are not affected by
the reduction in force. In addition, you will have 45 days (or until
February 29, 2008) to consider and accept the provisions of this Agreement. In
addition, you may rescind your assent to this Agreement if, within seven days
after the date you sign this Agreement, you deliver a written notice of
rescission to NitroMed. To be effective, such notice of rescission must be
postmarked, and sent by certified mail, return receipt requested, or delivered

3

--------------------------------------------------------------------------------




in-hand within the seven-day period to Monica Weil at NitroMed, 45 Hayden
Avenue, Lexington, Massachusetts 02421. On the eighth day following your
execution of this Agreement (the "Effective Date"), it will become final and
binding on all parties.

        Also, consistent with federal discrimination laws, nothing in this
release shall be deemed to prohibit you from challenging the validity of this
release under federal discrimination laws or from filing a charge or complaint
of age or other employment related discrimination with the Equal Employment
Opportunity Commission ("EEOC"), or from participating in any investigation or
proceeding conducted by the EEOC. Further, nothing in this release or Agreement
shall be deemed to limit NitroMed's right to seek immediate dismissal of such
charge or complaint on the basis that your signing of this Agreement constitutes
a full release of any individual rights under federal discrimination laws, or
NitroMed's right to seek restitution or other legal remedies to the extent
permitted by law of the economic benefits provided to you under this Agreement
in the event that you successfully challenge the validity of this release and
prevail in any claim under federal discrimination laws.

        8.     Miscellaneous.    Except as expressly provided for herein, this
Agreement supersedes any and all prior oral and/or written agreements, and sets
forth the entire agreement between NitroMed and you in respect of your
separation from NitroMed. No variations or modifications hereof shall be deemed
valid unless reduced to writing and signed by NitroMed and you. This Agreement
shall be deemed to have been made in the Commonwealth of Massachusetts and shall
take effect as an instrument under seal within the Commonwealth of
Massachusetts. The validity, interpretation and performance of this Agreement,
and any and all other matters relating to your employment and separation of
employment from NitroMed, shall be governed by, and construed in accordance
with, the internal laws of the Commonwealth of Massachusetts, without giving
effect to conflict of law principles. Both parties agree that any action,
demand, claim or counterclaim relating to (i) your employment and separation of
your employment, and (ii) the terms and provisions of this Agreement or to its
breach, shall be commenced in the Commonwealth of Massachusetts in a court of
competent jurisdiction. Both parties further agree that any such action, demand,
claim or counterclaim shall be tried by a judge alone, and both parties hereby
waive and forever renounce the right to a trial before a civil jury. The
provisions of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining provisions shall be
enforced in full.

        By executing this Agreement, you are acknowledging that you have been
afforded sufficient time to understand the provisions and effects of this
Agreement and to consult with legal counsel, that your agreements and
obligations under this Agreement are made voluntarily, knowingly and without
duress and that neither NitroMed nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.

        If the foregoing correctly sets forth our arrangement, please sign, date
and return the enclosed copy of this Agreement to me.

NitroMed, Inc.

Sincerely,

/s/ Kenneth M. Bate

--------------------------------------------------------------------------------

Kenneth M. Bate
By Its: President and Chief Executive Officer    
Dated: February 21, 2008
 
 
Signed and Agreed To:
 
 


--------------------------------------------------------------------------------


 
 
Dated: 2/21/2008
 
 
/s/ Gerald Bruce

--------------------------------------------------------------------------------

Gerald Bruce
 
 

4

--------------------------------------------------------------------------------



Exhibit A

NITROMED, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN and
SUMMARY PLAN DESCRIPTION

Section 1:    Establishment and Purpose of Plan

        The NitroMed, Inc. (the "Company") Executive Severance Benefit Plan
("Plan") is hereby established to provide severance benefits to those categories
of Company executives designated as Participants under the Plan by the Company's
Board of Directors (the "Board") or the Compensation Committee thereof (the
"Participants"), who are terminated on or after March 30, 2006 and prior to the
termination of this Plan ("Covered Period") and entitled to benefits as provided
herein. The Plan is intended to be a welfare benefit plan within the meaning of
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA").

Section II:    Eligibility for Severance

        A Participant who is terminated during the Covered Period without Cause
(as defined below) is eligible to receive severance benefits as described in
Section III below (the "Severance Benefits"), except as otherwise provided
below. A Participant shall not be eligible to receive the Severance Payment if
he/she: (1) voluntarily terminates his/her employment; (2) refuses to accept
other "Suitable Employment" (as defined below) that is offered by the Company;
(3) is terminated for "Cause" (as defined below); (4) is eligible to receive
severance pursuant to a severance provision contained in an individual offer
letter (and has not agreed that the terms of this Plan shall supercede any such
provision); or (5) is terminated under circumstances governed by his/her
individual written change-of-control agreement. This Plan is not intended to,
nor shall it, provide for any benefits in the event of termination of employment
in anticipation of, in connection with, or following a Change in Control (as
defined in the Company's standard Change in Control Agreement, which shall be
the only source of such severance benefits).

        For the purpose of this Plan:

"Cause" is determined by the Company in its sole discretion, and can include,
but is not limited to, (i) any act or omission by the employee that may have an
adverse effect on the Company's business or on the employee's ability to perform
services for the Company, including, without limitation, the commission of any
crime (other than ordinary traffic violations); or (ii) any misconduct or
neglect of duties by the employee in connection with the business or affairs of
the Company, including, but not limited to, misappropriation of Company assets,
or failure to perform reasonable assigned duties. Nothing in this Plan shall be
construed to provide any employee with a guarantee of employment and this Plan
does not supersede the Company's policy of at will employment.

"Suitable Employment" means any position of a comparable or higher base salary
that is located within 50 miles of the facility where the Participant performed
his/her principal duties for the Company immediately prior to termination.

Section III:    Severance Benefits

        Subject to the condition of execution of a Severance Agreement described
in Section IV below, the Severance Benefits provided to eligible Participants
who are terminated by the Company without Cause shall consist of, for the period
of time and as otherwise set forth on Schedule A:

1.salary continuation at the Participant's base rate of pay (as in effect
immediately prior to termination, exclusive of any bonuses, commissions,
overtime pay, or other extra forms of compensation and less applicable taxes and
withholdings) (the "Severance Pay"); provided that the timing (although not the
aggregate amount) of such salary continuation payments shall be adjusted by the
Company to the extent necessary so that all payments shall be completed no

--------------------------------------------------------------------------------



later than the fifteenth (15th) day of the third (3rd) month of the calendar
year following the calendar year in which termination of employment occurred;
and provided further that, if the Company determines it necessary in order to
ensure compliance with Section 409A, the Severance Pay may be paid in a lump
sum; and

2.contributions to the cost of COBRA (Consolidated Omnibus Budget Reconciliation
Act) coverage on the same basis as the Company's contribution to
Company-provided health and dental insurance coverage immediately before the
Participant's termination, except that if the employee secures new employment,
the Company's continued contributions toward health and dental coverage shall
end when the new employment begins. Participants will be provided additional
information regarding COBRA continuation costs and coverage following
termination.

        The Severance Benefits shall commence within seven (7) business days of
the date on which by its terms the Severance Agreement becomes a binding
agreement between the Company and the Participant. However, notwithstanding any
provision of this Plan to the contrary, if, at the time a Participant's
employment is terminated, the Participant is a "specified employee" within the
meaning of Section 409A(a)(2)(B)(ii) of the Code and the regulations thereunder
and the Plan, then any payments under this Plan to the Participant that
constitute "nonqualified deferred compensation" within the meaning of
Section 409A of the Code shall be delayed by a period of six (6) months and
(i) all payments that would have been made to the Participant during such six
(6) month period shall be made in a lump sum in the seventh (7th) month
following the date of termination and (ii) all remaining payments shall commence
in the seventh (7th) month following the date of termination.

Section IV:    Severance Agreement and Release

        As a condition of receipt of a Severance Payment under the Plan, a
Participant shall be required to timely sign and return a severance agreement
and release in a form prepared by and satisfactory to, the Company (the
"Severance Agreement") and to abide by the provisions of the Severance
Agreement. Among other things, the Severance Agreement shall contain a release
and waiver of any claims the employee or his/her representatives may have
against the Company, its successors, affiliates and/or representatives, and
shall release those entities and persons from any liability for such claims
including, but not limited to, all employment discrimination claims.
Participants are entitled and advised to consult an attorney of their own
choosing prior to signing the Severance Agreement.

        The Severance Agreement must be signed and returned to the Company
within seven (7) days from the date it is received (at which time it shall
become a binding and irrevocable agreement between the Participant and the
Company), except as otherwise provided below. Exceptions to this requirement
are:

A.Participants 40 or older on the date they receive the Severance Agreement and
who are terminated pursuant to a group layoff shall have forty-five (45) days to
review, sign and return the Severance Agreement.

B.Participants 40 or older on the date they receive the Severance Agreement and
who are not terminated pursuant to a group layoff shall have twenty-one
(21) days to review, sign and return the Severance Agreement.

C.In addition, all Participants 40 or older on the date they receive the
Severance Agreement shall have seven (7) days to revoke the Severance Agreement
after they sign it. If the Participant does not revoke the Severance Agreement
within seven (7) days of signing it, the Severance Agreement shall become a
binding and irrevocable agreement between the Participant and the Company.
Revocations must be in writing and delivered to the Plan Administrator at:

NitroMed, Inc.
125 Spring Street
Lexington, Massachusetts 02421

--------------------------------------------------------------------------------





Section V:    Income Tax Withholding, Payroll Taxes, and Other Deductions

        The Company may withhold from any payment under the Plan: (1) any
federal, state, or local income or payroll taxes required by law to be withheld
with respect to such payment; (2) such sum as the Company may reasonably
estimate is necessary to cover any taxes for which the Company may be liable and
which may be assessed with regard to such payment; and (3) such other amounts as
appropriately may be withheld under the Company's payroll policies and
procedures from time to time in effect (including, where applicable, the
Participant's contributions to the cost of COBRA continuation coverage pursuant
to Section III (2) above).

Section VI:    Section 409A

        All payments and benefits provided under this Plan are intended to
either comply with or be exempt from Section 409A of the Code and this Plan
shall be administered and construed accordingly. The Company makes no
representations or warranty and shall have no liability to any Participant or
any other person if any provisions of this Plan are determined to constitute
deferred compensation subject to Section 409A but not to satisfy the conditions
of that section

Section VII:    Plan Administration

1.Plan Administrator.    The Plan shall be administered by the Board. To the
extent permitted by applicable law, the Board may delegate any or all of its
powers under the Plan to one or more committees or subcommittees of the Board (a
"Committee"). All references in the Plan to the "Board" shall mean the Board or
a Committee of the Board to the extent that the Board's powers or authority
under the Plan have been delegated to such Committee. The Board shall serve as
the Plan Administrator. The general administration of the Plan and the
responsibility for carrying out its provisions shall be vested in the Plan
Administrator. The Plan Administrator shall be the "administrator" within the
meaning of Section 3(16) of ERISA and shall have all the responsibilities and
duties contained therein.

        The Plan Administrator can be contacted at the following address:

c/o Secretary
NitroMed, Inc.
125 Spring Street
Lexington, Massachusetts 02421

2.Decisions, Powers and Duties.    The Plan Administrator's decisions and
determinations (including determinations of the meaning and reference of terms
used in the Plan) shall be binding on all persons. The Plan Administrator shall
be the Named Fiduciary for purposes of ERISA.

The Plan Administrator shall have such powers and discretion as are necessary to
discharge its duties, including, but not limited to, interpretation and
construction of the Plan, the determination of all questions of eligibility,
participation and benefits and all other related or incidental matters, and such
duties and powers of plan administration which are not assumed from time to time
by any other appropriate entity, individual or institution. The Plan
Administrator shall decide all such questions in its sole discretion and in
accordance with the terms of the controlling legal documents and applicable law,
and its decision will be final and binding on the Participant, the Participant's
spouse or other dependent or beneficiary and all other interested parties.

The Plan Administrator may adopt rules and regulations of uniform applicability
in its interpretation and implementation of the Plan.

3.Proof of Information.    The Plan Administrator may require that each
Participant or other person submit, in such form as it shall deem reasonable and
acceptable, proof of any information which the Plan Administrator finds
necessary or desirable for the proper administration of the Plan.

4.Records and Disclosures.    The Plan Administrator shall maintain such records
as are necessary to carry out the provisions of the Plan. The Plan Administrator
also shall make, or shall appoint one

--------------------------------------------------------------------------------



or more individuals employed by the Company to make, all disclosures which are
required by ERISA and any subsequent amendments thereto.

5.Mistakes.    If there has been a mistake in the amount of a Participant's
benefits paid under the Plan, the mistake may be corrected by the Plan
Administrator or its designee when the mistake is discovered. The mistake may be
corrected in any reasonable manner authorized by the Plan Administrator (e.g.,
by offset against payments remaining to be paid or by payments between the
Participant and the Company). In appropriate circumstances (as determined in the
Plan Administrator's sole discretion), the Plan Administrator may waive the
making of any correction.

6.Expenses.    All costs and expenses incurred by the Board in administering the
Plan.

7.No Liability.    No director shall be liable for any action or determination
relating to or under the Plan made in good faith.

8.Integration with Statutory Pay or Benefits Requirements.    To the extent that
any federal, state or local law, including, without limitation, so-called "plant
closing" laws, requires the Company to give advance notice or make a payment of
any kind to an employee because of that employee's involuntary termination due
to a layoff, reduction in force, plant or facility closing, sale of business, or
similar event, the benefits provided under this Plan or the other arrangement
shall either be reduced or eliminated to avoid any duplication of payment. The
Company intends for the benefits provided under this Plan to satisfy any and all
statutory obligations which may arise out of an employee's involuntary
termination for the foregoing reasons and the Plan Administrator shall so
construe and implement the terms of the Plan. The Plan Administrator will
determine how to apply this provision, and may override other provisions of this
Plan in doing so.

9.Plan Name and Type.    The name of the severance program is the NitroMed, Inc.
Executive Severance Benefit Plan. The program is intended to constitute an
"Employee Welfare Benefits Plan" under Department of Labor Regulation
Section 2510.3-2(b) and other applicable regulations and statutes. Accordingly,
benefits hereunder shall not be contingent on retirement, shall not exceed twice
the annual compensation of the employee participating in the Plan, and shall be
completed within twenty-four (24) months of termination of employment. The
program shall be construed and interpreted in a manner consistent with the
foregoing intent.

10.Funding.    Benefits shall be paid from the general assets of the Company and
shall not be funded by trust or otherwise. Nothing herein shall be deemed to
create a trust of any kind.

11.Duration of Plan.    The Plan shall continue in force until all benefits are
paid.

12.Name and Address of Employer.    The Plan is sponsored by:

NitroMed, Inc.
125 Spring Street
Lexington, Massachusetts 02421


13.Claims Procedure.    Any Participant who believes he or she is entitled to
severance benefits under the Plan which are not being paid may submit a written
claim for payment to the Plan Administrator, care of the Company's Vice
President of Human Resources. Any Participant otherwise entitled to benefits
under this Plan must make such claim within sixty (60) days of termination of
employment in order to be eligible for benefits. Any claim for benefits shall be
in writing, addressed to the Plan Administrator and must be sufficient to notify
the Plan Administrator of the benefit claimed. If the claim of a Participant is
denied, the Plan Administrator shall within a reasonable period of time provide
a written notice of denial to the Participant. The notice will include the
specific reasons for denial, the provisions of the Plan on which the denial is
based, and the procedure for a review of the denied claim. Where appropriate, it
will also include a description of any additional material or information
necessary to complete or perfect the claim and an explanation of why that
material or information is necessary. The Participant may request in writing a
review of a claim denied by the Plan Administrator and may review pertinent
documents and submit issues and comments in writing to the Administrator, care

--------------------------------------------------------------------------------



of the Company's Vice President of Human Resources. The Plan Administrator shall
provide to the Participant a written decision upon such request for review of a
denied claim. The decision of the Plan Administrator upon such review shall be
final.

14.Drafting Errors.    If, due to errors in drafting, any Plan provision does
not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Plan
Administrator in its sole and exclusive judgment, the provision shall be
considered ambiguous and shall be interpreted by the Plan Administrator and all
Plan fiduciaries in a fashion consistent with its intent, as determined in the
sole and exclusive judgment of the Plan Administrator. The Plan Administrator
shall amend the Plan retroactively to cure any such ambiguity.

Section VIII:    Statement of ERISA Rights

        The following statement is required by federal law and regulations.
ERISA provides that all program participants shall be entitled to:

        Examine, without charge at the Plan Administrator's office and at other
specified locations, such as work sites, all program documents, and copies of
all documents filed by the program with the U.S. Department of Labor, such as
detailed annual reports and program descriptions.

1.Obtain copies of all Plan documents and the Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for copies.

2.Receive a copy of a summary of the program's annual financial report. The Plan
Administrator is required by law to furnish each participant with a copy of this
Summary Annual Report.

3.Obtain a statement advising the employee whether he or she has a right to
receive benefits under the program and what benefits the employee may receive.
This statement must be requested in writing and is not required to be given more
than once a year. The Plan Administrator must provide the statement free of
charge.

4.In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the employee benefit
plan. The people who operate the Plan, called "fiduciaries" of the program, have
a duty to do so prudently and in the interest of program participants and
beneficiaries. Employers nor any other person may fire an employee or otherwise
discriminate against an employee in any way to prevent an employee from
obtaining a benefit under the Plan or exercising the employee's rights under
ERISA.

5.If an employee's claim for a benefit is denied in whole or in part, the
employee must receive a written explanation of the reason for the denial. The
employee has the right to have the Plan Administrator review and reconsider the
employee's claim. Under ERISA, there are steps an employee can take to enforce
the above rights. For instance, if the employee requests materials from the Plan
Administrator and does not receive them within thirty (30) days, the employee
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay the employee up to $110 per day
until you receive the materials, unless the materials were not sent because of
reasons beyond the control of the Plan Administrator.

6.If an employee's claim for benefits is denied or ignored, in whole or in part,
the employee may file suit in a state or federal court. If the program
fiduciaries misuse the program's funds, or if an employee is discriminated
against for asserting his or her rights, the employee may seek assistance from
the U.S. Department of Labor, or may file suit in a federal court. The court
will decide who should pay court costs and legal fees.

7.If an employee is successful, the court may order the person sued to pay costs
and fees. If the employee loses, the court may order the employee to pay these
fees (for example, if the claim

--------------------------------------------------------------------------------



is frivolous). Employees should contact the Plan Administrator concerning
questions about the program. Employees who have any questions about this
statement or rights under ERISA should contact the nearest area office of the
Pension and Welfare Benefits Administration, U.S. Department of Labor listed in
your telephone directory or the Division of Technical Assistance and Inquiries,
Pension and Welfare Benefits Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210.

Section IX:    Miscellaneous Provisions

1.No Employment Rights.    Nothing in this Plan shall be construed to provide
any employee with a guarantee of employment and does not supersede the Company's
policy of at will employment.

2.Governing Law.    The Plan and the rights of all persons under the Plan shall
be construed in accordance with and under applicable provisions of ERISA, and
the regulations thereunder, and the laws of the Commonwealth of Massachusetts
(without regard to conflict of laws provisions) to the extent not preempted by
federal law.

3.No Limitation Upon Rights of Company.    The Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications or
changes of its capital or business structure; to merge or consolidate; to
dissolve or liquidate; or to sell or transfer all or any part of its business or
assets.

4.Entire Agreement.    This Plan is a consolidation, amendment, and restatement
of, and supersedes any and all severance plans or separation policies applying
to employees which may have been in effect throughout the Company prior to the
effective date of this Plan, with the exception of individual written change in
control agreements applicable to individual executives.

5.Severability.    In case any one or more of the provisions of this Plan (or
part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and this Plan shall be construed as if such invalid,
illegal or unenforceable provisions (or part thereof) never had been contained
herein.

6.Non-Assignability.    No right or interest of any Participant shall be
assignable or transferable in whole or in part either directly or by operation
of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge or bankruptcy, provided, however, that this
provision shall not be applicable in the case of obligations of a Participant to
the Company.

7.Amendment or Termination.    The Company reserves the right to modify, amend
or terminate the Plan in whole or in part at any time. Such amendment,
modification or termination shall be effected by a written instrument executed
by an authorized officer of the Company. However, in no event shall such
amendment, modification or termination reduce or diminish any severance benefits
owing under the Plan for terminations of employment prior to the date of such
amendment or termination without the consent of the Participant to whom the
benefits are owed.

--------------------------------------------------------------------------------



SCHEDULE A

        Severance benefits shall be provided to Participants as described in the
NitroMed Executive Severance Benefit Plan (the "Plan") and Summary Plan
Description, as follows:

        1.     Executives who have been designated at the level of Senior Vice
President or higher by the NitroMed Board of Directors or its Compensation
Committee shall be provided salary continuation and contributions to the cost of
COBRA coverage pursuant to Section III of the Plan, and subject to the terms the
Plan, for a period of twelve (12) months from a covered termination of
employment.

        2.     Executives who have been designated at the level of Vice
President or higher by the NitroMed Board of Directors or its Compensation
Committee shall be provided salary continuation and contributions to the cost of
COBRA coverage pursuant to Section III of the Plan, and subject to the terms the
Plan, for a period of six (6) months from a covered termination of employment.

--------------------------------------------------------------------------------



AMENDMENT NO. 1 TO
NITROMED, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN

        Pursuant to Section IX, Clause 7 of the NitroMed, Inc. Executive
Severance Benefit Plan (the "Plan"), the Plan be, and hereby is, amended as set
forth below. Capitalized terms used and not otherwise defined herein shall have
the respective meanings ascribed to them in the Plan.

        1.     Section III, Clause 1 of the Plan is hereby deleted in its
entirety and the following is substituted in its place:

"1.salary continuation at the Participant's base rate of pay (as in effect
immediately prior to termination, exclusive of any bonuses, commissions,
overtime pay, or other extra forms of compensation and less applicable taxes and
withholdings) (the "Severance Pay"); provided that, if the Company determines it
necessary in order to ensure compliance with Section 409A, the Severance Pay may
be paid in a lump sum; and"

        2.     Clause 2 of Schedule A to the Plan is hereby deleted in its
entirety and the following is substituted in its place:

"2.Executives who have been designated at the level of Vice President or higher
by the NitroMed Board of Directors or its Compensation Committee shall be
provided salary continuation and contributions to the cost of COBRA coverage
pursuant to Section III of the Plan, and subject to the terms of the Plan, for a
period of six (6) months from a covered termination of employment. If such an
executive remains unemployed throughout and at the conclusion of the initial six
month period referenced in the preceding sentence, such executive shall be
provided salary continuation and contributions to the cost of COBRA coverage
pursuant to Section III of the Plan, and subject to the terms of the Plan, for
an additional period of six (6) months; provided, however, that if at any time
during such additional six month period such executive becomes reemployed with
another employer, the benefits provided pursuant to this paragraph shall
terminate immediately."

        3.     Except as herein provided, all other terms and conditions of the
Plan remain unchanged and in full force and effect.

NITROMED, INC.

By:   /s/ Kenneth M. Bate

--------------------------------------------------------------------------------

    Name:   Kenneth M. Bate     Title:   Chief Financial Officer, Chief
Operating Officer, Treasurer and Secretary    

--------------------------------------------------------------------------------



Exhibit B

NITROMED, INC.

Agreement

        THIS AGREEMENT by and between NitroMed, Inc., a Delaware corporation
(the "Company"), and Gerald Bruce (the "Employee") is made as of the date set
forth below (the "Effective Date").

        WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders, and

        WHEREAS, the Board of Directors of the Company (the "Board") has
determined that appropriate steps should be taken to reinforce and encourage the
continued employment and dedication of the Company's key personnel without
distraction from the possibility of a change in control of the Company and
related events and circumstances.

        NOW, THEREFORE, as an inducement for and in consideration of the
Employee remaining in its employ, the Company agrees that the Employee shall
receive the severance benefits set forth in this Agreement in the event the
Employee's employment with the Company is terminated under the circumstances
described below subsequent to a Change in Control (as defined in Section 1.1).

Key Definitions.

        As used herein, the following terms shall have the following respective
meanings:

        1.1   "Change in Control" means an event or occurrence set forth in any
one or more of subsections (a) through (d) below (including an event or
occurrence that constitutes a Change in Control under one of such subsections
but is specifically exempted from another such subsection):

        (a)   the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the "Outstanding Company Common Stock") or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i) and
(ii) of subsection (c) of this Section 1.1; or

        (b)   such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term "Continuing Director"
means at any date a member of the Board (i) who was a member of the Board on the
date of the execution of this Agreement or (ii) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this

--------------------------------------------------------------------------------






clause (ii) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or

        (c)   the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a "Business Combination"), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied: (i) all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company's assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the "Acquiring
Corporation") in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, respectively; and
(ii) no Person (excluding any employee benefit plan (or related trust)
maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

        (d)   approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

        1.2   "Change in Control Date" means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs. Anything in this
Agreement to the contrary notwithstanding, if (a) a Change in Control occurs,
(b) the Employee's employment with the Company is terminated prior to the date
on which the Change in Control occurs, and (c) it is reasonably demonstrated by
the Employee that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change in
Control or (ii) otherwise arose in connection with or in anticipation of a
Change in Control, then for all purposes of this Agreement the "Change in
Control Date" shall mean the date immediately prior to the date of such
termination of employment.

        1.3   "Cause" means:

        (a)   the Employee's continued failure to substantially perform his
reasonable assigned duties (other than any such failure resulting from
incapacity due to physical or mental illness or any failure after the Employee
gives written notice of termination for Good Reason), which failure is not cured
within 30 days after a written demand for substantial performance is received by
the Employee from the Chief Executive Officer of the Company which specifically
identifies the manner in which the Chief Executive Officer believes the Employee
has not substantially performed the Employee's duties; or

        (b)   the Employee's willful engagement in illegal conduct or gross
misconduct which is materially injurious to the Company.

        1.4   "Good Reason" means the occurrence, without the Employee's written
consent, of any of the events or circumstances set forth in clauses (a) through
(f) below. Notwithstanding the occurrence of any such event or circumstance,
such occurrence shall not be deemed to constitute Good Reason if, prior to the
Date of Termination specified in the Notice of Termination (each as defined in
Section 3.2(a)) given by the Employee in respect thereof, such event or
circumstance has been fully corrected and the Employee has been reasonably
compensated for any losses or damages resulting

--------------------------------------------------------------------------------



therefrom (provided that such right of correction by the Company shall only
apply to the first Notice of Termination for Good Reason given by the Employee).

        (a)   the assignment to the Employee of duties which result in a
material diminution of the Employee's position (including status, offices,
titles and reporting requirements), authority or responsibilities in effect
immediately prior to the earliest to occur of (i) the Change in Control Date,
(ii) the date of the execution by the Company of the initial written agreement
or instrument providing for the Change in Control or (iii) the date of the
adoption by the Board of Directors of a resolution providing for the Change in
Control (with the earliest to occur of such dates referred to herein as the
"Measurement Date");

        (b)   a material reduction in the Employee's annual base salary as in
effect on the Measurement Date or as the same was or may be increased thereafter
from time to time;

        (c)   the failure by the Company to (i) continue in effect any material
compensation or benefit plan or program (including without limitation any life
insurance, medical, health and accident or disability plan and any vacation or
automobile program or policy) (a "Benefit Plan") in which the Employee
participates or which is applicable to the Employee immediately prior to the
Measurement Date, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan or
program or (ii) continue the Employee's participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of the Employee's
participation relative to other participants, than the basis existing
immediately prior to the Measurement Date;

        (d)   a change by the Company in the location at which the Employee
performs his principal duties for the Company to a new location that is more
than 50 miles from the location at which the Employee performed his principal
duties for the Company immediately prior to the Measurement Date; or a
requirement by the Company that the Employee travel on Company business to a
substantially greater extent than required immediately prior to the Measurement
Date;

        (e)   the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement, as
required by Section 5.1; or

        (f)    any material breach by the Company of this Agreement with the
Employee.

        The Employee's right to terminate his employment for Good Reason shall
not be affected by his incapacity due to physical or mental illness.

        1.5   "Disability" means the Employee's absence from the full-time
performance of the Employee's duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Employee or the Employee's legal
representative.

        1.6   "Code" means the Internal Revenue Code of 1986, as amended.

        2.     Term of Agreement.    This Agreement, and all rights and
obligations of the parties hereunder, shall take effect upon the Effective Date
and shall expire upon the first to occur of (a) the expiration of the Term (as
defined below) if a Change in Control has not occurred during the Term, (b) the
termination of the Employee's employment with the Company prior to the Change in
Control Date, (c) the date 12 months after the Change in Control Date, if the
Employee is still employed by the Company as of such later date, or (d) the
fulfillment by the Company of all of its obligations under Sections 4 and 5.2 if
the Employee's employment with the Company terminates within 12 months following
the Change in Control Date. "Term" shall mean the period commencing as of the
Effective Date and continuing in effect through December 31, 2008; provided,
however, that commencing on January 1, 2009 and each January 1 thereafter, the
Term shall be automatically extended for one additional year unless, not later
than 90 days prior to the scheduled expiration of the Term (or any

--------------------------------------------------------------------------------




extension thereof), the Company shall have given the Employee written notice
that the Term will not be extended.

        3.     Employment Status; Termination Following Change in Control.

        3.1    Not an Employment Contract.    The Employee acknowledges that
this Agreement does not constitute a contract of employment or impose on the
Company any obligation to retain the Employee as an employee and that this
Agreement does not prevent the Employee from terminating employment at any time.
If the Employee's employment with the Company terminates for any reason and
subsequently a Change in Control shall occur, the Employee shall not be entitled
to any benefits hereunder except as otherwise provided pursuant to Section 1.2.

        3.2   Termination of Employment.

        (a)   If the Change in Control Date occurs during the Term, any
termination of the Employee's employment by the Company or by the Employee
within 12 months following the Change in Control Date (other than due to the
death of the Employee) shall be communicated by a written notice to the other
party hereto (the "Notice of Termination"), given in accordance with Section 6.
Any Notice of Termination shall: (i) indicate the specific termination provision
(if any) of this Agreement relied upon by the party giving such notice, (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee's
employment under the provision so indicated and (iii) specify the Date of
Termination (as defined below). The effective date of an employment termination
(the "Date of Termination") shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 15 days or more
than 120 days after the date of delivery of such Notice of Termination), in the
case of a termination other than one due to the Employee's death, or the date of
the Employee's death, as the case may be.

        (b)   The failure by the Employee or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Employee or the Company,
respectively, hereunder or preclude the Employee or the Company, respectively,
from asserting any such fact or circumstance in enforcing the Employee's or the
Company's rights hereunder.

        (c)   Any Notice of Termination for Cause given by the Company must be
given within 90 days of the occurrence of the event(s) or circumstance(s) which
constitute(s) Cause.

        (d)   Any Notice of Termination for Good Reason given by the Employee
must be given within 90 days of the occurrence of the event(s) or
circumstance(s) which constitute(s) Good Reason.

--------------------------------------------------------------------------------



        4.     Benefits to Employee.

        4.1    Stock Acceleration.    If the Change in Control Date occurs
during the Term and the Employee's employment with the Company terminates within
12 months following the Change in Control Date, 100% of the then outstanding and
unexercisable options to purchase shares of Common Stock of the Company held by
the Employee shall become immediately exercisable in full.

        4.2    Compensation.    If the Change in Control Date occurs during the
Term and the Employee's employment with the Company terminates within 12 months
following the Change in Control Date, the Employee shall be entitled to the
following benefits:

        (a)   Termination Without Cause or for Good Reason.    If the Employee's
employment with the Company is terminated by the Company (other than for Cause,
Disability or death) or by the Employee for Good Reason within 12 months
following the Change in Control Date, then, subject to Section 4.4 below, the
Employee shall be entitled to the following benefits:

        (i)    the Company shall pay to the Employee in a lump sum in cash
within 30 days after the Date of Termination the aggregate of the following
amounts:

        (1)   the sum of (A) the Employee's base salary through the Date of
Termination and (B) the amount of any compensation previously deferred by the
Employee (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not previously paid (the sum of
the amounts described in clauses (A) and (B) shall be hereinafter referred to as
the "Accrued Obligations"); and

        (2)   the amount equal to (A) 2.0 multiplied by (B) the Employee's
highest annual base salary during the two-year period prior to the Change in
Control Date, the average of the Employee's last 2 annual bonus amounts received
or the Employee's existing bonus target or the Employee's existing bonus
guarantee whichever of the three (3) bonus scenarios is higher and any cost of
living payments existing at the time of the Change in Control Date.

        (ii)   for 24 months after the Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue to provide benefits to the
Employee and the Employee's family at least equal to those which would have been
provided to them if the Employee's employment had not been terminated, in
accordance with the applicable Benefit Plans in effect on the Measurement Date
or, if more favorable to the Employee and his family, in effect generally at any
time thereafter with respect to other peer executives of the Company; provided,
however, that if the Employee becomes reemployed with another employer and is
eligible to receive a particular type of benefits (e.g., health insurance
benefits) from such employer on terms at least as favorable to the Employee and
his family as those being provided by the Company, then the Company shall no
longer be required to provide those particular benefits to the Employee and his
family;

        (iii)  to the extent not previously paid or provided, the Company shall
timely pay or provide to the Employee any other amounts or benefits required to
be paid or provided or which the Employee is eligible to receive following the
Employee's termination of employment under any plan, program, policy, practice,
contract or agreement of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the "Other Benefits");
and

        (iv)  for purposes of determining eligibility (but not the time of
commencement of benefits) of the Employee for retiree benefits to which the
Employee is entitled, the Employee shall be considered to have remained employed
by the Company until 24 months after the Date of Termination.

        (b)   Resignation without Good Reason; Termination for Death or
Disability.    If the Employee voluntarily terminates his employment with the
Company within 12 months following the Change

--------------------------------------------------------------------------------



in Control Date, excluding a termination for Good Reason, or if the Employee's
employment with the Company is terminated by reason of the Employee's death or
Disability within 12 months following the Change in Control Date, then the
Company shall (i) pay the Employee (or his estate, if applicable), in a lump sum
in cash within 30 days after the Date of Termination, the Accrued Obligations
and (ii) timely pay or provide to the Employee the Other Benefits.

        (c)   Termination for Cause.    If the Company terminates the Employee's
employment with the Company for Cause within 12 months following the Change in
Control Date, then the Company shall (i) pay the Employee, in a lump sum in cash
within 30 days after the Date of Termination, the sum of (A) the Employee's
annual base salary through the Date of Termination and (B) the amount of any
compensation previously deferred by the Employee, in each case to the extent not
previously paid, and (ii) timely pay or provide to the Employee the Other
Benefits.

        4.3    Mitigation.    The Employee shall not be required to mitigate the
amount of any payment or benefits provided for in this Section 4 by seeking
other employment or otherwise. Further, except as provided in
Section 4.2(a)(ii), the amount of any payment or benefits provided for in this
Section 4 shall not be reduced by any compensation earned by the Employee as a
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Employee to the Company or
otherwise.

        4.4    Section 409A of the Code.    To the extent that any amount to be
paid or provided to Employee in connection with a separation from service
pursuant to this Agreement is subject to Section 409A of the Code and at the
time of the separation from service the Employee is considered a specified
employee within the meaning of Section 409A of the Code, then such payment shall
not be made until the date (the "Payment Date") that is 6 months and 1 day after
such separation from service (the "Six Month Period"). All amounts which would
have been paid during such Six Month Period will be paid in a lump sum on such
Payment Date.

        5.     Successors.

        5.1    Successor to Company.    The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company expressly to
assume and agree to perform this Agreement to the same extent that the Company
would be required to perform it if no such succession had taken place. Failure
of the Company to obtain an assumption of this Agreement at or prior to the
effectiveness of any succession shall constitute Good Reason if the Employee
elects to terminate employment, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, "Company" shall mean
the Company as defined above and any successor to its business or assets as
aforesaid which assumes and agrees to perform this Agreement, by operation of
law or otherwise.

        5.2    Successor to Employee.    This Agreement shall inure to the
benefit of and be enforceable by the Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Employee should die while any amount would still
be payable to the Employee or his family hereunder if the Employee had continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Employee's estate.

        6.    Notice.    All notices, instructions and other communications
given hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
125 Spring Street, Lexington, MA 02421-7801, Attention: Secretary, with a copy
to Steven D. Singer, Esq., Wilmer Cutler Pickering Hale and Dorr LLP, 60 State
Street, Boston, MA 02109, and to the Employee at the Employee's address
indicated on the signature page of this Agreement (or to such other address as
either the Company or the Employee may have furnished to the other in writing in
accordance herewith). Any such notice, instruction or communication shall be
deemed to have been delivered five

--------------------------------------------------------------------------------




business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give any notice,
instruction or other communication hereunder using any other means, but no such
notice, instruction or other communication shall be deemed to have been duly
delivered unless and until it actually is received by the party for whom it is
intended.

        7.     Miscellaneous.

        7.1    Employment by Subsidiary.    For purposes of this Agreement, the
Employee's employment with the Company shall not be deemed to have terminated
solely as a result of the Employee continuing to be employed by a wholly-owned
subsidiary of the Company.

        7.2    Severability.    The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

        7.3    Injunctive Relief.    The Company and the Employee agree that any
breach of this Agreement by the Company is likely to cause the Employee
substantial and irrevocable damage and therefore, in the event of any such
breach, in addition to such other remedies which may be available, the Employee
shall have the right to specific performance and injunctive relief.

        7.4    Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles.

        7.5    Waivers.    No waiver by the Employee at any time of any breach
of, or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.

        7.6    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

        7.7    Tax Withholding.    Any payments provided for hereunder shall be
paid net of any applicable tax withholding required under federal, state or
local law.

        7.8    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. For the avoidance of doubt, this Agreement provides for the payment
of benefits to the Employee, if any, solely in the event of a Change of Control
in accordance with the terms of this Agreement. This Agreement does not provide
for the payment of benefits to the Employee in the event of termination other
than in connection with a Change of Control in accordance with the terms of this
Agreement. Accordingly, in no event will the Employee be entitled to payments
pursuant to both Section 4.2 of this Agreement and any other severance
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, made by any officer, employee or
representative of the Company, including without limitation either (x) severance
arrangements provided for in an offer letter of employment with the Company or
(y) in that certain Executive Severance Benefit Plan dated March 20, 2006 (the
"Severance Plan"), as such Severance Plan may be superceded, modified or amended
by the Company.

        7.9    Amendments.    This Agreement may be amended or modified only by
a written instrument executed by both the Company and the Employee.

        7.10    Employee's Acknowledgements.    The Employee acknowledges that
he: (a) has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Employee's
own choice or has voluntarily declined to seek such counsel; (c) understands the
terms and consequences of this Agreement; and (d) understands that the law firm
of Wilmer Cutler Pickering Hale and Dorr LLP is acting as counsel to the Company
in connection with the transactions contemplated by this Agreement, and is not
acting as counsel for the Employee.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year set forth below.

    NITROMED, INC.
 
 
By:
 
/s/ Argeris Karabelas

--------------------------------------------------------------------------------

    Title:   CEO & Chairman
 
 


--------------------------------------------------------------------------------


 
 
GERALD BRUCE
 
 
/s/ Gerald Bruce

--------------------------------------------------------------------------------

Signature
 
 
Address:
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------


 
 
Date: 4/26/06

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24

